Citation Nr: 9914013	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-09 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
head injury with headaches, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


REMAND

A preliminary review of the record reveals that the RO 
initially granted service connection for residuals of a head 
injury with headaches in September 1996 and assigned a 10 
percent disability evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9304 (1998).  The RO made this determination 
based upon findings of a VA examination in August 1996 that 
related the veteran's headaches to his scalp wound sustained 
in service.

At a subsequent VA neurological examination in December 1997, 
the veteran reported that he was receiving treatment at the 
Peoria VA Medical Center for a post-traumatic psychiatric 
condition and for his nerves.  In his final diagnosis, the 
examiner included findings of altered mental conditions and 
some impairment in social activities and job situations.

At a Travel Board Hearing before the undersigned Board Member 
in October 1998, the veteran testified that he was currently 
receiving treatment at the Peoria VA Medical Center for a 
post-traumatic psychiatric condition due to his head injury 
in service.  He also claimed that he suffered from a nervous 
condition due to his in-service injury and that he took 
prescription medication for his psychiatric maladies.  The 
veteran's representative requested that the veteran be 
afforded a psychiatric examination.  The Board agrees that a 
comprehensive psychiatric examination would be helpful in 
determining the full extent of the residuals of the veteran's 
in-service head injury.

The Board notes that the veteran's treatment records from 
Peoria are not associated with the claims file at this time.  
The VA is deemed to have constructive knowledge of records 
generated by the VA and, in this case, has actual knowledge 
of the existence of those records.  As such, they are 
considered to be evidence that is of record at the time any 
decision is made, and should be associated with the claims 
file.  See Bell v. Derwinski, 2 Vet.App. 611 (1992). See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of 
original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error...").

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any and all records 
pertaining to the treatment of the 
veteran from the Peoria VA Medical 
Center.

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive 
psychiatric examination.  Since it is 
important "that each disability be 
viewed in relation to its history," 
38 C.F.R. § 4.1 (1998), the examiner must 
be provided with the veteran's claims 
file.  The examiner is requested to 
review all pertinent records in the 
claims file, including the service 
medical records, and the medical opinions 
of previous VA examiners.  Any and all 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  All clinical findings and 
subjective complaints should be reported 
in detail.  The examiner is requested to 
offer an opinion as to the nature and 
extent of the veteran's current 
disability.  In so doing, the examiner 
should render an opinion as to whether it 
is at least as likely as not that any 
current psychiatric disability is related 
to the veteran's in-service injury or 
otherwise related to his period of active 
service.  All opinions must be supported 
by a written rationale and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.

3.  When the development requested has 
been completed, the veteran's claim 
should again be reviewed by the RO on the 
basis of the additional evidence.  The RO 
should consider the application of 
alternative diagnostic codes if the 
nature of any psychiatric symptoms so 
warrant.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









